DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/14/2021.

Response to Amendment
	An amendment filed 04/14/2021, is acknowledged. Claims 1 – 20 are currently pending, claims 1-9 are examined, and claims 10-20 are withdrawn. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claims 1, 2 & 7 - 9  are rejected under 35 U.S.C. 103 as being unpatentable over US 5119535 (Gnagy), in view of CN 1036718A (Abstract, as provided in IDS filed 03/21/19) (Ge), and Beghi, M. E., et al. "Microstructural and mechanical effects of Liquid Hot Isostatic Pressing on AA356 samples. I." (2001) (Beghi). 

Regarding claim 1, Gnagy discloses a method for forming various rigid bodies of material by heating through immersion in a fluid to heat the body uniformly, and then applying pressure to the heated body to form it into a desired three-dimensional configuration by forming the body between the fluid and a mold surface, the feature of securing the body on a mold has the 

Regarding claim 5, Beghi discloses an aging step after quenching, but silent to what pressure is used in the secondary heat treatment (Pg. 6: [0002]). However, one having ordinary skill in the art would be able to appreciate Beghi’s disclosure that one set of test samples are done without using the LHIP process at any point. One having ordinary skill in the art would have a reasonable expectation of success in heat treating the metal article at atmospheric pressure, following the disclosure of Beghi, thereby reading on the as-recited claim.    

Regarding claim 6, Yu discloses a pump 20 attached to the vessel via a connection 18 that extracts the quench medium from the tank, which reads on “extracting the quench medium from the pressure vessel” (Fig. 2, C8/L12-13). Keough, as stated above, discloses pumps used to recirculate salt through the system, and one having ordinary skill in the art would find it obvious to use those pumps to fill the now empty vessel with molten salt, which would read on “introducing molten salt into the pressure vessel” (Pg. 235: [0001]).

Response to Arguments







Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. However, in light of the amendments made, the previous 35 USC 103 rejections of claims 1-9, filed 02/08/2021, are withdrawn and upon further consideration, new ground(s) of rejection have been made, as necessitated by Applicant’s amendments, in view of US 5119535 (Gnagy), further in view of Keough et al., "Salt Quenching" (2013) (Keough), Beghi, M. E., et al. "Microstructural and mechanical effects of Liquid Hot Isostatic Pressing on AA356 samples. I." (2001) (Beghi), US 5681407 (Yu), and ASME “2017 Boiler and Pressure Vessel Code: An International Code”, 2017 (BPVC), as shown above.    
As such, Applicant’s arguments are moot, as they are directed to a rejection that has been withdrawn.
 








Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.G-F./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735